Citation Nr: 1816447	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-36 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bad feet and, if so, whether service connection for a bilateral foot disorder is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2009, the Veteran testified during a Travel Board hearing before Veterans Law Judge Parakkal.  In April 2016, he testified during a videoconference hearing before Veterans Law Judge McDonald.  In August 2017, he testified during a Travel Board hearing before Veterans Law Judge Buck.  Transcripts of all three hearings are associated with the record. 

Regardless of any agency of original jurisdiction (AOJ) determination, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection for bad feet because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as set forth on the title page.

A June 2010 Board decision denied the Veteran's petition to reopen his claim for service connection for bad feet.  In February 2012, the United States Court of Appeals for Veterans Claims (Court) order implemented a February 2012 Joint Motion for Partial Remand, vacating and remanding that portion of the June 2010 Board decision that denied the petition to reopen the claim for service connection for bad feet.

In April 2012 and May 2017, the Board remanded the claim on appeal to the AOJ for further development.  The Board finds that the AOJ substantially complied with the prior remand directives, and no further development is necessary with regard to the claim decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.   By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C. § 7102(a) (2012).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id. 

In the present case, in January 2018, the Board sent a letter to the Veteran informing him that Veterans Law Judge McDonald was no longer employed by the Board and that he had the option of having an additional hearing before another Veterans Law Judge that would be assigned to the panel addressing his appeal.  That same month, the Veteran responded to the letter indicating that he did not want to appear before another Veterans Law Judge, and that he wished for his appeal to be decided without delay. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).



FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bad feet.  The Veteran appealed the decision to the Board, which denied the claim in February 2005.  Thereafter, in June 2006, the Court affirmed the Board's February 2005 decision.
 
2.  Additional evidence associated with the claims file since the February 2005 Board decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and it relates to unestablished facts necessary to substantiate the claim for service connection for bad feet, and it raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence of record fails to demonstrate that the Veteran's bilateral foot disorder had its onset in, or is otherwise related to, his active duty service.


CONCLUSIONS OF LAW

1.  The February 2005 Board decision that denied service connection for bad feet is final.  38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim for service connection for bad feet are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

A Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C. § 7104.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. § 7103; 38 C.F.R. § 20.1100.

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108 (2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bad feet.  At the time of that decision, the evidence of record included VA treatment records.  The RO concluded that, because the Veteran alleged that his foot disability was the result of his time in the Merchant Marines, not active duty service, service connection could not be granted.  The Veteran appealed the decision to the Board, which denied the claim in February 2005.  Thereafter, in June 2006, the Court affirmed the Board's February 2005 decision.

The Board has considered the provisions of 38 C.F.R. § 3.156(c) (2017) with respect to the service personnel records.  However, as was the case at the time of the February 2005 decision, the Veteran's service treatment records are unavailable.  Moreover, while some service personnel records have been associated with the claims file, those records are not pertinent to his claim for service connection for bad feet.  As such, this is not a situation in which the claim should be reconsidered under 38 C.F.R. § 3.156(c).

Therefore, the February 2005 Board decision is final as of the date it was issued.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

Evidence added to the record since the February 2005 Board decision includes lay statements, including the Veteran's testimony in September 2009, April 2016, and August 2017; VA treatment records; Social Security Administration (SSA) records; and a May 2007 VA examination report.

In an August 2010 statement, the Veteran indicated that his foot problems, identified as hallux valgus and pes planus, were directly related to his active duty service in the Army.

During his April 2016 hearing before Veterans Law Judge McDonald, the Veteran claimed that he had problems in-service due to the boots he was wearing during hikes and, when he got out of service, he started to notice more problems.  Id. at p. 6.

During his August 2017 hearing before Veterans Law Judge Buck, the Veteran alleged that weight bearing and the carrying of heavy objects during active duty could have led to his current foot problems.  Id. at pp. 18-19.

The Board finds that such evidence is new because it was not before the Board at the time of the February 2005 decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for bad feet, namely the onset and continuity of his feet-related symptoms.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent evidence of record includes lay statements, including the Veteran's testimony in November 2004, September 2009, April 2016, and August 2017; VA treatment records; SSA records; and a May 2007 VA examination report.  

As for the Veteran's service treatment records, the Board notes that such are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973).  See Formal Finding of Unavailability, March 2004.  The Veteran was advised of that fact in January 2003 and March 2004, and the AOJ requested that he provide any records in his possession.  However, in March 2004, the Veteran reported that he did not have any military records.  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a December 1998 SSA record, the Veteran stated that his disabilities, including pain in his feet began in approximately December 1989.

A January 1999 private treatment record noted the presence of bilateral foot pain for the last 10 years.

In his August 2002 original claim for service connection, the Veteran indicated that his bad feet began in approximately 1979, soon after he joined the Merchant Marines.

An August 2002 VA treatment record noted the Veteran's complaint of bilateral foot pain for 10 years.

During a November 2004 hearing, the Veteran testified that he developed bunions in his feet after he was discharged from service.  See November 2004 Hearing Transcript, p. 3.

During a May 2007 VA general medical examination, the Veteran reported problems with his feet beginning in 1990.

During his September 2009 hearing before Veterans Law Judge Parakkal, the Veteran indicated that he was injured when his feet were pinned by a piece of steel while in the Merchant Marines.  See September 2009 Hearing Transcript, pp. 24-25.  He claimed that he was not able to get his feet out of the way because they were "bad."  Id. at p. 27.  Contrary to what is stated in the February 2012 Joint Motion for Remand, the Veteran denied receiving treatment during active duty service for his feet.  Id. at p. 28.  Instead, he stated, "After I got out and went into the Merchant Marines, then all of that started."  Id. (emphasis added).  The Board notes that there is a roughly twenty year period from the time the Veteran was discharged and the time he joined the Merchant Marines.

In an August 2010 statement, the Veteran indicated that his foot problems, identified as hallux valgus and pes planus, were directly related to his active duty service in the Army.

During his April 2016 hearing before Veterans Law Judge McDonald, the Veteran indicated that he started noticing problems with his feet when he was in Spain in 1991.  See April 2016 Hearing Transcript, p. 3.  He also stated that he had problems in-service due to the boots he was wearing during hikes and, when he got out of service, he started to notice more problems.  Id. at pp. 5-6.

During his August 2017 hearing before Veterans Law Judge Buck, the Veteran indicated that he started noticing problems with his feet when he was in Spain in 1990.  See August 2017 Hearing Transcript, p. 3.  Later, he stated that, after he was discharged, "then all of this started happening."  Id. at p. 14.  He alleged that a lot of the weight bearing and carrying of heavy objects during active duty could have led to his current foot problems.  Id. at pp. 18-19.

Based on the evidence of record, the Board finds that preponderance of the evidence is against the claim for service connection for a bilateral foot disorder.  Initially, the Veteran has a current diagnosis of hallux valgus and pes planus.  Thus, the first element of service connection is met.

Moreover, insofar as the Veteran reports problems in-service due to his boots, weight bearing, and carrying of heavy objects, and given VA's heightened duty to assist, the Board finds that such is consistent with the circumstances of the Veteran's service.  See 38 U.S.C. § 1154(b) (2012).

As to the nexus element of service connection, however, there is no probative evidence or opinion of record that suggests a nexus between any incident in service, and the Veteran's bilateral foot disorders.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and he has not intimated that any such evidence or opinion exists.

The Board notes that a VA medical opinion that addresses whether his bilateral foot disorders are related to his military service has not been obtained; however, such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case there is no credible evidence indicating that the claimed bilateral foot disorders may be related to service.  The Veteran's mere contention that his bilateral foot disorders are related to his active duty service is insufficient to trigger the duty to get an examination, much less to establish a link.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).

Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of bilateral foot disorders are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge, and the Veteran is not shown to have the necessary training and expertise to provide a competent opinion as to the cause of his hallux valgus or pes planus.

Furthermore, with regard to the Veteran's lay statements concerning the onset and continuity of his symptoms, he has not provided a credible account of a continuity of symptomatology.  In weighing credibility, VA may consider interest bias, inconsistent statements, consistency with other evidence of record, and demeanor of the witness.  Caluza, supra.  In this case, the Board finds that his statements concerning the onset and continuity of symptoms lack credibility as the have been inconsistent throughout the appeal period and are inconsistent with other evidence of record.

Although the Veteran has, on multiple occasions, stated that he began to have problems with his feet in service, see, e.g., See April 2016 Hearing Transcript, pp. 5-6, elsewhere in the record, including the January 1999 private treatment record and the August 2002 VA treatment record, the Veteran attributed the onset of his bilateral foot problems to roughly ten years prior.  Similarly, during the May 2007 VA examination, the April 2016 hearing, and the August 2017 hearing, the Veteran indicated that he began to experience problems with his feet in the early 1990s.  In his August 2002 original claim for service connection and his September 2009 hearing, the Veteran specifically stated that his bilateral foot problems started when he entered the Merchant Marines.  In fact, it is not until August 2010 when the Veteran started to attribute the onset of his bilateral foot problems to his active duty service. 

Because the Veteran's lay statements regarding the onset and continuity of symptoms have been inconsistent throughout the course of this appeal and prior to when his claim to reopen was received, the Board finds that they are not credible.  Consequently, the Board assigns no probative weight to such statements. They are insufficient to trigger the duty to assist in obtaining a medical opinion.

In sum, the Board finds that service connection for a bilateral foot disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	
ORDER

New and material evidence having been received, the claim of entitlement to service connection for bad feet is reopened.

Service connection for a bilateral foot disorder is denied.





________________________________       ________________________________
            BETHANY L. BUCK		                K. PARAKKAL
             Veterans Law Judge		            Veterans Law Judge
       Board of Veterans' Appeals		      Board of Veterans' Appeals



______________________________
V. CHIAPPETTA
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


